DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed September 9, 2020 which is a reissue of application 15/342,137 (U.S. Patent No. 10,420,978, published September 24, 2019).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-13 were published in US Patent 10,420,978.  A preliminary amendment was filed concurrently with the application on September 9, 2020.  By way of the preliminary amendment, new claims 14-27 were added. Therefore, claims 1-27 are currently pending in the application.  

Response to Amendment
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in 
brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.
	
The amendment filed September 9, 2020, contains strike-through in the amendment to the specification (“

	
Claims
The present reissue includes original claims 1-20.  Independent claims 1, 12 and 17 are reproduced below. 
1.    (Original) An adjustable exercise device comprising:
a receptacle including a chamber formed therein, and including a handle device provided thereon, said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle,
a first weight member and at least one second weight member selectively engageable into said chamber of said receptacle, said first weight member including at least one protrusion extended therefrom for slidably engaging with said at least one guiding channel of said receptacle and for preventing said first weight member from pivoting relative to said receptacle, said first weight member including an engaging member formed in said at least one protrusion,
a cover including a projection extended therefrom for engaging with said engaging member of said at least one protrusion and for detachably securing said cover to said first weight member, and

9. (Original) An adjustable exercise device comprising:
a receptacle including a chamber formed therein, and including a handle device provided thereon,
a first weight member and at least one second weight member selectively engageable into said chamber of said receptacle, and
a control device including a shaft engaged through said receptacle and engaged into said chamber of said receptacle, and engageable through said first, and said at least one second weight members for selectively anchoring either said first or said at least one second weight member to said receptacle with said shaft,
said first and said at least one second weight members each including a bore formed therein for engaging with said shaft of said control device, and said first and said at least one second weight members each including an opening formed therein and communicating with said bore of said first and said at least one second weight members, and said shaft including a first pin engageable through said opening of said first weight member for selectively engaging with said first weight member, and at least one second pin engageable through said opening of said at least one second weight member for selectively engaging with said at least one second weight member,
said control device including an actuating knob attached to said shaft for moving said shaft and said first and said at least one second pins relative to said receptacle, wherein
said actuating knob includes a cam member pivotally coupled to said shaft with a pivot axle for moving said shaft and said first and said at least one second pins up and down relative to said receptacle and said first and said at least one second weight members selectively.

14.    (New) An adjustable weight device comprising:
a device body comprising a first portion and a second portion, in which the
second portion of the device body includes a guiding channel and a projection;
a handle;
a first weight member having a shape and an engaging member, in which the first weight member slidably engages with the guiding channel of the device body for preventing the first weight member from pivoting relative to the device body when the first weight member is coupled to the device body, and the engaging member of the first weight member selectively couples the first weight, member to the second portion of the device body when the engaging member of the first weight member is aligned with the projection of the second portion of the device body; and
a control device, coupled to the first portion of the device body, the control device
selectively engaging with the first weight member and the second portion of the device body, such that the control device selectively and detachably secures the first weight member to the first portion of the device body, and, when the engaging member of the first weight member is aligned with the projection of the second portion of the device body, the control device selectively and detachably secures the second portion of the device body to the first portion of the device body, such that the first weight member is coupled to the device body between the first portion of the device body and the second portion of the device body.

18. (New) An adjustable kettlebell comprising:
a body comprising at least a rotatable shaft a handle, and a plurality of indicia, the rotatable shaft comprising a plurality of protrusions; and
a plurality of weight members, each weight member in the plurality of weight members including an opening for selectively coupling the body to each weight member in the plurality of weight members with the rotatable shaft, in which aligning an indicator of an angle of rotation of the rotatable shaft with an indicium in the plurality of indicia on the body selectively engages the plurality of protrusions with each weight member in the plurality of weight members.


19. (New) An adjustable kettlebell comprising:
a body comprising a handle;
a shaft, rotatably coupled to the body, the shaft comprising a plurality of protrusions, the plurality of protrusions extending perpendicularly to an axis of rotation of the shaft; and
a plurality of weight members, each weight member in the plurality of weight members including an opening in which the shaft engages with each weight, member in the plurality of weight member through the opening in each weight member in the plurality of weight members, and the plurality of protrusions selectively engage with each weight member in the plurality of weight members in each weight member in the plurality of weight members, such that a rotation of the shaft selectively couples the plurality of protrusions to each weight member in the plurality of weight, members to the body.

21. (New) An adjustable weight comprising:
a body having an interior chamber;
an interior guiding surface on an interior surface of the chamber;
a shaft positioned within the chamber;
a plurality of weight members, wherein the plurality of weight members have an opening for engaging the shaft positioned within the chamber and a weight guiding surface on an exterior surface of the plurality of weight members configured to engage the interior guiding surface to prevent rotation of the plurality of weight members within the chamber; and
a control device configured to selectively engage the plurality of weight members to detachably secure one or more of the plurality of weight members to the body in response to a weight selection.

27.    (New) A method of using an adjustable weight comprising:
providing an adjustable weight having a body having an interior chamber, an interior guiding surface on an interior surface of the chambera shaft positioned within the chamber, a plurality of weight members, wherein the plurality of weight, members have an opening for engaging the shaft positioned within the chamber and a weight guiding surface on an exterior surface of the plurality of weight members configured to engage the interior guiding surface to prevent rotation of the plurality of weight members within the chamber, and a control device configured to selectively engage the plurality of weight
members to detachably secure one or more of the plurality of weight members to the body in response to a weight selection;
selecting a weight from a plurality of available weights; and
detachably securing one or more of the plurality of weight members to the body in response to the weight selection.


Claim Objections
Claim 27 is objected to because of the following informalities:  In claim 27, line 3 “chambera” should be --chamber--.  Appropriate correction is required.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (emphasis examiner)

The error statement “Applicant believes one more of the issued patent claims are defective. Applicant believes it has claimed less than it was entitled to claim and the claims may he interpreted more narrowly that needed. No new matter is added by the amendments in this reissue. All errors arose without deceptive intent.” does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
Further, Patent Owner has not identified an original patented claim that the reissue application seeks to broaden. Patent Owner must do this if this is a broadening application.
In addition, since the non-provisional application (15/342,137) upon which the reissue is based, identified the Assignee (Beto Engineering and Marketing) as the 

    PNG
    media_image1.png
    240
    747
    media_image1.png
    Greyscale

Also, Nota Bene: when filing a corrected reissue declaration, remember to uncheck the box “the specification of which is attached thereto” (i.e., uncheck the below box) and instead, check the box therebelow that the specification “was filed on _________________ as reissue application number __________________.”

    PNG
    media_image2.png
    81
    654
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 251
Claims 1-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 251:


MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are merely suggested or indicated in the original specification'”. Id. at 1359.  The Federal Circuit further stated that although Id. at 1360.
In addition, Antares states:
“Whether or not the written description requirement of § 112 was satisfied here, Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification. . .Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.’”

Antares, 771 F.3d at 1362 (emphasis added).

Based on Antares, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  US Patent 10,420,978 does not adequately disclose a method or process of using an adjustable weight as is now claimed in new reissue claim 27, nor are there any method steps that can be found in the four corners of the patent disclosure.
Since there was no support for a method or process, of using an adjustable weight as is now claimed in new reissue claim 27, in the originally filed disclosure of the non-provisional application, the introduction of a method claim in this reissue application amounts to an introduction of subject matter that was never supported in the disclosure of the non-provisional application (15/342,137).
Therefore, claim 27, which is directed to a method of using an adjustable weight do not satisfy the “original patent” requirement.
Claim 27 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claims 14-26 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):


For New Claim 14:
Step One:
New independent claim 14 is broader in at least one respect than the patented independent claim 1. 
Claim 14 omits the patentable limitations, found in claim 1 of the guiding channel “formed therein and communicating with said chamber of said receptacle”, the first weight member “including at least one protrusion extended therefrom for slidably engaging with said at least one guiding channel of said receptacle and for preventing said first weight member from pivoting relative to said receptacle”, the first weight member “including an engaging member formed in said at least one protrusion”, and “a cover including a projection extended therefrom for engaging with said engaging member of said at least one protrusion”

Step Two:
The broadened aspects of claim 14 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/342,137.
Both in the amendment to claim 1 and the remarks filed by Applicant, on 06/12/2019, the added subject matter to claim 1 has been established as critical to the patentability of claim 1.
In the non-provisional application 15/342,137, claim 1 was amended as follows:
Claim 1 (currently amended): An adjustable exercise device comprising:
a receptacle including a chamber formed therein, and including a handle device provided thereon, said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle.
a first weight member and at least one second weight member selectively engageable into said chamber of said receptacle, said first weight member including at least one protrusion extended
therefrom for slidably engaging with said at least one guiding
channel of said receptacle and for preventing said first weight
member from pivoting relative to said receptacle, said first weight
member including an engaging member formed in said at least one
protrusion.
a cover including a projection extended therefrom for engaging
with said engaging member of said at least one protrusion and for
detachably securing said cover to said first weight member, and
a control device including a shaft engaged through said receptacle and engaged into said chamber of said receptacle, and engageable through said first and said at least one second weight members for selectively anchoring either said first or said at least one second weight member to said receptacle with said shaft.

The underlined limitations are considered Surrender Generating Limitations (SGLs).
Further then-applicant, stated in the remarks (06/12/2019):
“However, the Examiner has kindly indicated that claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.

In response, claim 14 which is indicated to be allowable has been deleted, and has been included into claim 1. Claim 13 to which claim 14 is dependent thereon has also been deleted and has also been included into claim 1…
Accordingly, claims 1-12 and 15 would appear to be allowable, and early issuance of a Notice of Allowance is accordingly most respectfully solicited.”

Step Three:
New claim 14 is narrower than patented claim 1. Limitations such as “the second portion of the device body includes a guiding channel and a projection” and the control device “selectively and detachably secures the first weight member to the first portion of the device body, and, when the engaging member of the first weight member is aligned with the projection of the second portion of the device body”.   These limitations are considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).
For New Claim 18:
Step One:
New independent claim 18 is broader in at least one respect than the patented independent claim 1. 
Claim 18 omits the patentable limitations, found in claim 1 of “said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle”, “including at least one protrusion extended therefrom for slidably engaging with said at least one guiding channel of said receptacle and for preventing said first weight member from pivoting relative to said receptacle”, “including an engaging member formed in said at least one protrusion” and “a cover including a projection extended therefrom for engaging with said engaging member of said at least one protrusion for detachably securing said cover to said first weight member”.

Step Two:
The broadened aspects of claim 18 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/342,137.
Both in the amendment to claim 1 and the remarks filed by Applicant, on 06/12/2019, the added subject matter to claim 1 has been established as critical to the patentability of claim 1.
In the non-provisional application 15/342,137, claim 1 was amended as follows:
Claim 1 (currently amended): An adjustable exercise device comprising:
a receptacle including a chamber formed therein, and including a handle device provided thereon, said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle.
a first weight member and at least one second weight member selectively engageable into said chamber of said receptacle, said first weight member including at least one protrusion extended
therefrom for slidably engaging with said at least one guiding
channel of said receptacle and for preventing said first weight
member from pivoting relative to said receptacle, said first weight
member including an engaging member formed in said at least one
protrusion.
a cover including a projection extended therefrom for engaging
with said engaging member of said at least one protrusion and for
detachably securing said cover to said first weight member, and
a control device including a shaft engaged through said receptacle and engaged into said chamber of said receptacle, and engageable through said first and said at least one second weight members for selectively anchoring either said first or said at least one second weight member to said receptacle with said shaft.

The underlined limitations are considered Surrender Generating Limitations (SGLs).
Further then-applicant, stated in the remarks (06/12/2019):
“However, the Examiner has kindly indicated that claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.

In response, claim 14 which is indicated to be allowable has been deleted, and has been included into claim 1. Claim 13 to which claim 14 is dependent thereon has also been deleted and has also been included into claim 1…
Accordingly, claims 1-12 and 15 would appear to be allowable, and early issuance of a Notice of Allowance is accordingly most respectfully solicited.”

Step Three:
New claim 18 is narrower than patented claim 1. Limitations such as “a plurality of indicia, the rotatable shaft comprising a plurality of protrusions” and “in which aligning an indicator of an angle of rotation of the rotatable shaft with an indicium in the plurality of indicia on the body selectively engages the plurality of protrusions with each weight member in the plurality of weight members”.   These limitations are considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).

For New Claim 19:
Step One:
New independent claim 19 is broader in at least one respect than the patented independent claim 1. 
Claim 19 omits the patentable limitations, found in claim 1 of “said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle”, “including at least one protrusion extended therefrom for slidably engaging with said at least one guiding channel of said receptacle and for preventing said first weight member from pivoting relative to said receptacle”, “including an engaging member formed in said at least one protrusion” and “a cover including a projection extended therefrom for engaging with said engaging member of said at least one protrusion for detachably securing said cover to said first weight member”.

Step Two:
The broadened aspects of claim 19 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/342,137.
Both in the amendment to claim 1 and the remarks filed by Applicant, on 06/12/2019, the added subject matter to claim 1 has been established as critical to the patentability of claim 1.
In the non-provisional application 15/342,137, claim 1 was amended as follows:
Claim 1 (currently amended): An adjustable exercise device comprising:
a receptacle including a chamber formed therein, and including a handle device provided thereon, said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle.
a first weight member and at least one second weight member selectively engageable into said chamber of said receptacle, said first weight member including at least one protrusion extended
therefrom for slidably engaging with said at least one guiding
channel of said receptacle and for preventing said first weight
member from pivoting relative to said receptacle, said first weight
member including an engaging member formed in said at least one
protrusion.
a cover including a projection extended therefrom for engaging
with said engaging member of said at least one protrusion and for
detachably securing said cover to said first weight member, and
a control device including a shaft engaged through said receptacle and engaged into said chamber of said receptacle, and engageable through said first and said at least one second weight members for selectively anchoring either said first or said at least one second weight member to said receptacle with said shaft.

The underlined limitations are considered Surrender Generating Limitations (SGLs).
Further then-applicant, stated in the remarks (06/12/2019):
“However, the Examiner has kindly indicated that claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.


Accordingly, claims 1-12 and 15 would appear to be allowable, and early issuance of a Notice of Allowance is accordingly most respectfully solicited.”

Step Three:
New claim 19 is narrower than patented claim 1. Limitations such as “the rotatable shaft comprising a plurality of protrusions, the plurality of protrusions extending perpendicularly to an axis of rotation of the shaft” and “such that a rotation of the shaft selectively couples the plurality of protrusions to each weight member in the plurality of weight, members to the body”.   These limitations are considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).

For New Claim 21:
Step One:
New independent claim 21 is broader in at least one respect than the patented independent claim 1. 
Claim 21 omits the patentable limitations, found in claim 1 of “said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle”, “including at least one protrusion extended therefrom for slidably engaging with said at least one guiding channel of said receptacle”, “including an engaging member formed in said at least one protrusion” and “a cover including a projection extended therefrom for engaging with said engaging member of said at least one protrusion for detachably securing said cover to said first weight member”.
Step Two:
The broadened aspects of claim 19 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/342,137.
Both in the amendment to claim 1 and the remarks filed by Applicant, on 06/12/2019, the added subject matter to claim 1 has been established as critical to the patentability of claim 1.
In the non-provisional application 15/342,137, claim 1 was amended as follows:
Claim 1 (currently amended): An adjustable exercise device comprising:
a receptacle including a chamber formed therein, and including a handle device provided thereon, said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle.
a first weight member and at least one second weight member selectively engageable into said chamber of said receptacle, said first weight member including at least one protrusion extended
therefrom for slidably engaging with said at least one guiding
channel of said receptacle and for preventing said first weight
member from pivoting relative to said receptacle, said first weight
member including an engaging member formed in said at least one
protrusion.
a cover including a projection extended therefrom for engaging
with said engaging member of said at least one protrusion and for
detachably securing said cover to said first weight member, and
a control device including a shaft engaged through said receptacle and engaged into said chamber of said receptacle, and engageable through said first and said at least one second weight members for selectively anchoring either said first or said at least one second weight member to said receptacle with said shaft.

The underlined limitations are considered Surrender Generating Limitations (SGLs).
Further then-applicant, stated in the remarks (06/12/2019):
“However, the Examiner has kindly indicated that claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.


Accordingly, claims 1-12 and 15 would appear to be allowable, and early issuance of a Notice of Allowance is accordingly most respectfully solicited.”

Step Three:
New claim 21 is narrower than patented claim 1. Limitations such as the control device configured to selectively engage the plurality of weight members “to detachably secure one or more of the plurality of weight members to the body in response to a weight selection.” These limitations are considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In new independent claim 14, Patent Owner recites “a device body comprising a first portion and a second portion, in which the second portion of the device body includes a guiding channel and a projection”. What is this projection? The body that comprises reference characters 10,11,13,14 and 17, does not appear to show any “projections”. Nor is the term “projection”, found in the specification, associated with the body. The term “projection” is found in the specification at col. 2, line 65 (“a cover includes a projection extended therefrom”, col. 5, ll. 1-5 (“projection 290 of a cap or cover 29, for example, the cover 29 includes one or more (such as two) projections 290 extended upwardly therefrom”) and col. 7, ll. 30-31 (“a spring biased projection or latch 48”).
For these reasons, the claim terminology of claim 14, stating “in which the second portion of the device body includes a guiding channel and a projection” is considered new matter.
Claims 15-17 are also rejected under 35 USC § 112(a) for the reasons stated above.
With respect to claim 27, US Patent 10,420,978 does not adequately disclose a method or process of using an adjustable weight as is now claimed in new reissue claim 27, nor are there any method steps that can be found in the four corners of the patent disclosure.
Since there was no support for a method or process, of using an adjustable weight as is now claimed in new reissue claim 27, in the originally filed disclosure of the non-
Therefore, claim 27, which is directed to a method of using an adjustable weight is considered new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, with respect to claim 14, Patent Owner claims “a device body comprising a first portion and a second portion, in which the second portion of the device body includes a guiding channel and a projection”. As discussed above, the projection does not appear that the body, be it first portion or second portion, has a projection. Since it cannot be determined what this projection located on the body is, it renders the scope of claim confusing.
Further, with respect to claim 14, Patent Owner has claimed “a control device, coupled to the first portion of the device body” and “the control device selectively and detachably secures the second portion of the device body to the first portion of the device body, such that the first weight member is coupled to the device body between the first portion of the device body and the second portion of the device body.” This makes no sense. The control device is the cap 40, so the first portion of the body must be the upper part of body 10. If the second portion of the device body includes a guiding channel 13, then this must be the lower part of body 10. These upper and lower parts of the body are not separable, nor do they sandwich the first weight member between them. Although the terms “upper portion” and “lower portion” are found in the specification, “first portion and a second portion” are not. In addition, there are no reference characters or detailed description of what these terms (“upper portion” and “lower portion”) entail, should they be considered synonymous with first and second portions.
Claims 15-17 are also rejected under 35 USC § 112(b) for the reasons stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,762,933 to Yu (Yu).
With respect to claim 14, Yu Teaches an adjustable weight device comprising:
a device body 1,12 comprising a first portion 1 and a second portion 12, in which the second portion of the device body includes a guiding channel 13 (fig. 2; pillars 12 define channel) and a projection 35,36; a handle11;
a first weight member 2 having a shape and an engaging member 22, in which the first weight member slidably engages with the guiding channel of the device body for preventing the first weight member from pivoting relative to the device body when the first weight member is coupled to the device body (see figs. 4 and 5), and the engaging member 22 of the first weight member 2 selectively couples the first weight, member to the second portion of the device body 12 when the engaging member of the first weight member is aligned with the projection 22 of the second portion of the device body; and
a control device 3, coupled to the first portion of the device body, the control device selectively engaging with the first weight member 22 and the second portion 12 of the device body, such that the control device selectively and detachably secures the first weight member to the first portion of the device body (col. 2; ll. 34-53), and, when the engaging member 22 of the first weight member is aligned with the projection 35,36 of the second portion of the device body, the control device 30  selectively and detachably secures the second portion of the device body to the first portion of the device body (since Yu teaches the structure, as best understood, Yu teaches the claimed function) such that the first weight member is coupled to the device body between the first portion of the device body and the second portion of the device body (again, since Yu teaches the structure, as best understood, Yu teaches the claimed function).
With respect to claim 15, Yu teaches in which the adjustable weight device further comprises at least one second weight, member (see figs. 4 and 5).
With respect to claim 16, Yu teaches in which the at least one second weight member is coupled to the device body between the first portion of the device body and the first weight member (see annotated drawing below).

    PNG
    media_image3.png
    648
    692
    media_image3.png
    Greyscale

With respect to claim 17, Yu teaches in which the at least one second weight member is selectively coupled to the first portion of the device body with the control device (see fig. 4 above).

Claim(s) 18, 19, 21, 23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0003931 to Mills et al. (Mills et al.).
With respect to claim 18, Mills et al. teach an adjustable weight apparatus comprising:
a body 20 comprising at least a rotatable shaft 110,120, a handle 430, and a plurality of indicia 103, the rotatable shaft comprising a plurality of protrusions 122; and
a plurality of weight members 310,330,350,370, each weight member in the plurality of weight members including an opening 106b (figs. 3 and 6) for selectively coupling the body to each weight member in the plurality of weight members with the rotatable shaft, in which aligning an indicator 101 of an angle of rotation of the rotatable shaft with an indicium 103 (fig. 9) in the plurality of indicia on the body selectively engages the plurality of protrusions with each weight member in the plurality of weight members (paras. [0042], [0047] and [0052]-[0054]).
With respect to the recitation of “an adjustable kettlebell”, the recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
With respect to claim 19, Mills et al. teach an adjustable weight apparatus comprising:
a body 20 comprising a handle 430;

a plurality of weight members 310,330,350,370, each weight member in the plurality of weight members including an opening 106b (figs. 3 and 6), in which the shaft engages with each weight member in the plurality of weight member through the opening (see figure 5) in each weight member in the plurality of weight members, and the plurality of protrusions selectively engage with each weight member in the plurality of weight members in each weight member in the plurality of weight members (paras. [0042] and [0047]), such that a rotation of the shaft selectively couples the plurality of protrusions to each weight member in the plurality of weight, members to the body (paras. [0052]-[0054]).
With respect to the recitation of “an adjustable kettlebell”, the recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
With respect to claim 21, Mills et al. teach An adjustable weight comprising:
a body 10,20 having an interior chamber 25 (fig. 2b);
an interior guiding surface (see projections on inner wall of housing 20 in figure 2b and annotated fig. 2b below) on an interior surface of the chamber;
a shaft 110,120 positioned within the chamber;
a plurality of weight members 310,330,350,370, wherein the plurality of weight members have an opening 106b (figs. 3 and 6) for engaging the shaft positioned 
a control device 101-104 (fig. 4) configured to selectively engage the plurality of weight members, via shaft, to detachably secure one or more of the plurality of weight members to the body in response to a weight selection (paras. [0042], [0047] and [0052]-[0054]).

    PNG
    media_image4.png
    523
    734
    media_image4.png
    Greyscale

With respect to claim 23, Mills et al. teach further comprising indicia 103 on an exterior surface of the body configured to indicate a selection of selectively engaged weight members.
With respect to claim 26, Mills et al. teach further comprising a cap 10 including a socket opening 106a for engaging a spring-biased latch 104 and an actuating knob 101,102. See annotated figure 3 below.

    PNG
    media_image5.png
    515
    600
    media_image5.png
    Greyscale

With respect to claim 27, Mills et al. teach all the recited structure set forth in the method, as described in the explanation of apparatus claim 21. Further, Mills et al. teach the method steps of selecting a weight from a plurality of available weights; and detachably securing one or more of the plurality of weight members to the body in response to the weight selection (paras. [0042], [0047] and [0052]-[0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. in combination with US 8,033,965 to Krull (Krull).
Mills et al. do not teach further comprising a handle extending from an exterior surface of the body. Rather the handle 430 is coincident with the body.
The patent to Krull teaches an adjustable weight device having a body 127, a weight indicator 130 and a handle 124-126 extending from an exterior surface of the body.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Mills et al. with a handle extending from an exterior surface of the body, in view of the teaching of Krull, in order to enable the user to perform different weight exercises, such as rowing-type exercises.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,420,978 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publications to Mendoza, Burwell and Krull ‘025 show the current state of the art in adjustable weight training devices.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /BMF/ and /GAS/